
	
		II
		112th CONGRESS
		2d Session
		S. 3354
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Transition Assistance Advisor program of
		  the Department of Defense, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transition Assistance Advisor Act
			 of 2012.
		2.Transition
			 Assistance Advisor program
			(a)Program
			 authorized
				(1)In
			 generalChapter 58 of title 10, United States Code, is amended by
			 inserting after section 1144 the following new section:
					
						1144A.Transition
				Assistance Advisors
							(a)In
				generalThe Secretary of Defense shall establish as part of the
				Transition Assistance Program (TAP) a Transition Assistance Advisor (TAA)
				program to provide professionals in each State to serve as statewide points of
				contact to assist members of the armed forces in accessing benefits and health
				care furnished under laws administered by the Secretary of Defense and benefits
				and health care furnished under laws administered by the Secretary of Veterans
				Affairs.
							(b)Number of
				advisorsThe Secretary of Defense shall ensure that the minimum
				number of Transition Assistance Advisors in each State is as follows:
								(1)During the period
				beginning 180 days before the commencement of a contingency operation (or, if
				later, as soon before as is otherwise practicable) and ending 180 days after
				the conclusion of such contingency operation—
									(A)in the case of a
				State with fewer than 1,500 members of the Army National Guard of the United
				States and the Air National Guard of the United States residing in the State,
				not less than one Transition Assistance Advisor; and
									(B)in the case of a
				State with 1,500 or more members of the Army National Guard of the United
				States and the Air National Guard of the United States who reside in such
				State, not less than one Transition Assistance Advisor for each 1,500 members
				of the Army National Guard of the United States and the Air National Guard of
				the United States who reside in such State.
									(2)At any time not
				covered by paragraph (1)—
									(A)in the case of a
				State with fewer than 5,000 members of the Army National Guard of the United
				States and the Air National Guard of the United States residing in the State,
				not less than one Transition Assistance Advisor; and
									(B)in the case of a
				State with 5,000 or more members of the Army National Guard of the United
				States and the Air National Guard of the United States who reside in such
				State, not less than one Transition Assistance Advisor for each 1,500 members
				of the Army National Guard of the United States and the Air National Guard of
				the United States who reside in such State.
									(c)DutiesThe
				duties of a Transition Assistance Advisor includes the following:
								(1)To assist with
				the creation and execution of individual transition plans for members of the
				National Guard described in subsection (d)(2) and their families for the
				reintegration of such members into civilian life.
								(2)To provide
				employment support services to members of the National Guard and their
				families, including assistance with discovering employment opportunities and
				identifying and obtaining assistance from programs within and outside of the
				Federal Government.
								(3)Provide
				information on relocation, health care, mental health care, and financial
				support services available to members of the National Guard or their families
				from the Department of Defense, the Department of Veterans Affairs, and other
				Federal, State, and local agencies.
								(4)Provide
				information on educational support services available to members of the
				National Guard, including Post–9/11 Educational Assistance under chapter 33 of
				title 38.
								(d)Transition
				plans(1)Each individual plan
				created under subsection (c)(1) for a member of the National Guard described in
				paragraph (2) shall include the following:
									(A)A plan for the transition of the
				member to life in the civilian world, including with respect to employment,
				education, and health care.
									(B)A description of the transition
				services that the member and the member's family will need to achieve their
				transition objectives, including information on any forms that such member will
				need to fill out to be eligible for such services.
									(C)A point of contact for each agency or
				entity that can provide the transition services described in subparagraph
				(B).
									(2)A member of the National Guard
				described in this paragraph is any member of the National Guard who has served
				on active duty in the armed forces for a period of more than 180 days.
								(e)State
				definedIn this section, the term State means each
				of the several States of the United States, the District of Columbia, and any
				territory of the United States.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section—
								(1)$10,000,000 for
				fiscal year 2013; and
								(2)such sums as may
				be necessary for each fiscal year
				thereafter.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 58 of
			 such title is amended by inserting after the item relating to section 1144 the
			 following new item:
					
						
							1144A. Transition Assistance
				Advisors.
						
						.
				(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report setting forth a description of the
			 efforts of the Secretary to implement the requirements of section 1144A of
			 title 10, United States Code, as added by subsection (a)(1).
			
